Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Amendments filed on September 23rd, 2022
This action is made Final.
Applicants amended claims 1, 2, 5, 6, 9, 12, 16, and 17
Applicants canceled claims 10 and 11.
Claims 1-20 are pending claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., US PG PUB# 2020/0242377 A1 (hereinafter He) and in view of Towal, US PG PUB# 2019/0384304 A1 (hereinafter Towal).
As for independent claim 1:
As for independent claim 1:
He shows a system for identifying a link offset, the system comprising: 
a memory configured to store computer-executable instructions; and one or more processors configured to execute the instructions to (0044-0047, Figure 6, He shows processors and memory along with a computer): 
receive a first plurality of road object observations associated with at least one road object for a first link, wherein the first link is associated with a second link (0027-0028, 0043, Figure 5, transport service system receives image data such as road sign and identifies road segments for the road sign, see also 0028); 
determine a second plurality of road object observations from the first plurality of road object observations (see second plurality of road object observations in 0029-0030); 
identify a road segment portion of the first link and a road segment portion of the second link as the link offset, based on the determined offset distance (0043, He shows identify road segment and determined distance).
While He shows identifying road object, He doesn’t specifically show determining a merging location for the first link and the second link; determine an offset distance to the merging location based on the second plurality of road object observations In the same field of endeavor, Towal teaches determining a merging location for the first link and the second link; determine an offset distance to the merging location based on the second plurality of road object observations in 0006, 0046, 0050, 0060. In the cited section Towal teaches detecting objects, paths, roads and merging location. Towal also teaches detecting a merging location and distance between the two links (paths, roads) along with determining distance. Additionally Towal teaches detect a plurality of objects on the road as well. Both He and Towal teach detecting objects on the roads. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the system of He to incorporate the teaching of Towal, thus allow determining the distance between a merging location and the user (0046).
As for dependent claim 7:
He-Towal suggests the system of claim 1, wherein the one or more processors are further configured to update
a map database, based on the identified link offset (see updating map database in 0025-0027).
As for dependent claim 8:
He-Towal suggests the system of claim 1, wherein the one or more processors are further configured to
provide one or more navigation functions for a vehicle, based on the identified link offset (0028, 0043).
As for independent claim 16:He shows a method for identifying a link offset, the method comprising: 
receiving a first plurality of road object observations associated with at least one road object for a first link, wherein the first link is associated with a second link (0027-0028, 0043, Figure 5, transport service system receives image data such as road sign and identifies road segments for the road sign, see also 0028);
determining a second plurality of road object observations from the first plurality of road object observations (see second plurality of road object observations in 0029-0030);
determining a first offset location on the first link and a second offset location on the second link for identifying the link offset, based on the determined offset distance  (0043, He shows identify road segment and determined distance).
While He shows identifying road object, He doesn’t specifically show determining a merging location for the first link and the second link; determining an offset distance to the merging location based on the second plurality of road object observations.  In the same field of endeavor, Towal teaches determining a merging location for the first link and the second link; determining an offset distance to the merging location based on the second plurality of road object observations in 0006, 0046, 0050, 0060. In the cited section Towal teaches detecting objects, paths, roads and merging location. Towal also teaches detecting a merging location and distance between the two links (paths, roads) along with determining distance. Additionally Towal teaches detect a plurality of objects on the road as well. Both He and Towal teach detecting objects on the roads. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the system of He to incorporate the teaching of Towal, thus allow determining the distance between a merging location and the user (0046).
As for dependent claim 20:He-Towal suggests the method of claim 16, further comprising updating a map database, based on the identified link offset (see updating map database in 0025-0027).

Allowable Subject Matter
Claims 2-6, 17-19, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175